Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/10/2021 has been entered and made of record.  Claims 3 and 19-20 have been cancelled.  Claim 1-2 and 4-17 remain pending.

Response to Arguments
Regarding to claims 3 and 19-20 rejected under 35 USC 102(a)(1), Examiner withdraws said rejections due to the cancellation of these claims.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2 – line 1 - The system of claim 1, wherein the at least one processor is
Claim 8 – line 1 - The system of claim 1, wherein [[a]]the remedial action is initiated if the at

Allowable Subject Matter
Claims 1-2, 4-17
The following is a statement of reasons for the indication of allowable subject matter.   
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “determining if a deviation exists includes accessing a database of profiles of malfunctions, and determining that a match exists between the current water usage profile and a profile in the database of profiles of malfunctions”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2, 4-17, the claims have been found allowable due to their dependencies to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862